FOR PUBLICATION                            FILED
                  UNITED STATES COURT OF APPEALS                         SEP 4 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No.    18-50115

               Plaintiff-Appellee,             D.C. No. 5:17-cr-00159-PA-2
                                               Central District of California,
 v.                                            Riverside

DANIEL RAY, AKA Popeye, AKA Daniel             ORDER
T. Ray, AKA Daniel Thomas Ray,

               Defendant-Appellant.


UNITED STATES OF AMERICA,                      No.    18-50120

               Plaintiff-Appellee,             D.C. No. 5:17-cr-00159-PA-1

 v.

PATRICK JOHN BACON,

               Defendant-Appellant.

.
THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

United States v. Bacon, No. 18-50120, be reheard en banc pursuant to Federal Rule

of Appellate Procedure 35(a) and Circuit Rule 35-3. The three-judge panel opinion

is vacated. The memorandum disposition is vacated with respect to United States
v. Bacon, No. 18-50120. The mandate remains in effect with respect to United

States v. Ray, No. 18-50115.




                                       2